COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


 Cause Number:              01-18-01113-CV
 Trial Court Cause
 Number:                    18-DCV-251366
 Style:                     In re Fort Bend Independent School District


 Date motion filed*:        January 10, 2020
 Type of motion:            Motion for Issuance of Writ of Mandamus
 Party filing motion:       Relator
 Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                   If document is to be filed, document due:
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


          This Court issued an opinion on October 3, 2019, conditionally granting mandamus relief and ordering the
          trial court to dismiss the underlying proceeding. Relator, Fort Bend Independent School District, notified this
          Court that the trial court had not complied with our opinion and requested that we issue the writ of mandamus.
          The parties have notified us that on July 15, 2020, the trial court signed a final judgment dismissing the
          underlying proceeding. Relator’s request that the writ of mandamus issue is therefore dismissed as moot.


Judge's signature: /s/ Evelyn V. Keyes
                        Acting individually          Acting for the Court


Date: December 29, 2020